Citation Nr: 0922730	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for right foot 
hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1985, and was awarded a Combat Infantry Badge for his service 
in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), St. Louis, Missouri, Regional 
Office (RO), which declined to assign a compensable 
disability rating for the Veteran's service-connected right 
foot hallux valgus.  The Veteran disagreed with such decision 
and subsequently perfected an appeal.  

In June 2007, the Board remanded the Veteran's increased 
rating claim to the RO for additional development, including 
a VA examination to determine the severity of the Veteran's 
service-connected right foot hallux valgus disability.  That 
development was completed and the case was returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  Prior to February 23, 2009. the Veteran's post-surgical 
right foot hallux valgus disability is manifested by 
complaints of pain and difficulty walking, and normal range 
of motion and x-ray evidence of the right foot.  

2.  Beginning February 23, 2009, the Board finds the 
Veteran's post-surgical right foot hallux valgus disability 
is manifested by right foot deformity causing limited walking 
ability, fatigability, subtle change in gait, and lack of 
endurance due to pain, and x-ray evidence of post-surgical 
changes to the first metatarsophalangeal joints.

3.  The Veteran has not submitted evidence tending to show 
that his service-connected right foot hallux valgus 
disability requires frequent hospitalization, is unusual, or 
causes marked interference with employment.  



CONCLUSIONS OF LAW

1.  Prior to February 23, 2009, the criteria for a 
compensable disability rating for right foot hallux valgus 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Code 5280 (2008). 

2.  Beginning February 23, 2009, the criteria for a 10 
percent disability rating, but not higher, for right foot 
hallux valgus disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5280 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in October 
2003 and September 2007 letters.  These letters informed the 
Veteran of what evidence was required to substantiate his 
increased rating claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  In September 2007 
and January 2009 letters, the RO advised the Veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess.  19 Vet. App. 473.     

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was not 
provided to the veteran. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  In 
particular, the October 2003 letter informed the Veteran of 
the need to submit evidence that his right foot disability 
has increased in severity.  The Veteran was also informed of 
the relevant applicable rating criteria under which his right 
foot hallux valgus disability may be rated, including 
Diagnostic Codes 5280 (unilateral hallux valgus) in the 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC).  In September 2007 and January 2009 notice 
letters, VA also informed the Veteran that ratings from zero 
to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his right foot disability has on his employment and 
daily life.  Specifically, at his February 2009 VA 
examination, the Veteran reported that he retired from his 
usual occupation as a security guard due to his right foot 
hallux valgus disability.  The Veteran also stated that he 
had pain, weakness, stiffness, swelling, heat, redness, 
fatigability, and lack of endurance affecting his right foot 
due to right great toe pain.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with adequate VCAA notice, in 
accordance with Vazquez-Flores, did not affect the essential 
fairness of the adjudication of his claim and, therefore, 
such error is harmless.  

Further, the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased rating claim and given ample time 
to respond.  The information submitted by the Veteran 
exemplifies the Veteran's knowledge of what he had to 
demonstrate in order to acquire an increased rating for his 
disability.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

The Board observes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the Veteran's 
notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including VA and private medical records; 
photos of the Veteran's hallux valgus disability; and 
statements submitted by and on behalf of the Veteran have 
been associated with the claims file.  The Veteran was 
afforded two VA examinations regarding the issue on appeal.  
The Veteran was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
Veteran did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that have not been obtained.  He was given 
ample time in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  The Veteran was provided with notice as to the 
medical evidence needed for an increased rating, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



Merits of the Increased Rating Claim

The Veteran was granted service connection for his right foot 
hallux valgus disability, and assigned a noncompensable 
rating, effective August 3, 2000.  See January 2001 Rating 
Decision.  The Veteran seeks a compensable rating for his 
right foot hallux valgus disability due to increased 
"problems with the right foot."  See September 2003 Type-
Written Statement from the Veteran (Claim).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Unilateral hallux valgus is rated under Diagnostic Code 5280 
which provides for 10 percent disability ratings for two 
separate criteria:  hallux valgus operated with resection of 
the metatarsal head; or, severe with symptomatology 
equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2008). 

Here, review of the claims folder indicates that the Veteran 
had surgery to treat a bunion on his right foot on November 
1980.  See November 1980 Chronological Record of Medical Care 
(STRs); May 1982 Chronological Record of Medical Care (STRs).  
A June 1991 Chronological Record of Medical Care from Munson 
Army Community Hospital indicates that the Veteran had 
surgery to correct the valgus deformity on his right foot 
which failed; as a result, the Veteran's "toes are jammed 
up" and he is "developing corns in-between."

The medical evidence relevant to the severity of the 
Veteran's increased rating claim for right foot hallux valgus 
includes a November 2003 VA Feet Examination Report from the 
Dwight D. Eisenhower VA Hospital in Leavenworth, Kansas.  The 
examiner did not review the Veteran's claims file.  An x-ray 
was conducted that revealed status-post bunionectomy opaque 
surgical sutures in proximal phalanx of large toe and 
proximal and first metatarsal.  The Veteran reported no 
weakness, stiffness, swelling, heat, redness, fatigability, 
or lack of endurance, but reported pain while standing and 
walking and the need to take "frequent breaks" for the pain 
to subside.  On physical examination, the examiner noted that 
the Veteran's gait was steady and coordinated without use of 
mobility devices.  The Veteran was able to perform the 
examination without complaints of pain, weakness, fatigue, 
instability, guarding, and lack of endurance.  The Veteran 
could spread his toes without difficulty or limited motion, 
and fan his toes without difficulty.  The Achilles tendon was 
normal; neuropathological examination was normal; and range 
of motion of the right foot toes was normal.  The examiner 
did note that the Veteran's great toes on his right foot push 
the second toe up making a callus on top of the second toe.  
The examiner assessed hallux valgus right great toe causing 
limited walking and tenderness with callus of second toe.

A June 2004 Primary Care Note from the VA Medical Center 
(VAMC) in Kansas City indicates that the Veteran underwent a 
second digit right foot pinning in 2000.  

The Veteran underwent another compensation and pension (C&P) 
examination at the Dwight D. Eisenhower VA Hospital in 
Leavenworth on February 2009.  The examiner reviewed the 
Veteran's claims file and noted the Veteran's complaints of 
pain, weakness, stiffness, swelling, heat, redness, 
fatigability, and lack of endurance affecting his right foot 
due to right great toe pain.  The Veteran also complained of 
pain due to walking, standing, and stair climbing, 
specifically pain and stiffness while standing, walking, and 
resting; fatigue, weakness, and lack of endurance while 
standing and walking (all in the great toe or first 
metatarsal).  The examiner noted a surgical history of right 
bunionectomy in 1980 and second toe right foot pinning in 
2000.  An x-ray revealed stable appearance of bunionectomy 
noted with surgical sutures on bilateral sides of 
articulation.  There was no evidence of calcancal spurs, but 
there was mild degenerative joint disease of the 
tarsometatarsal first joint with spur formation and joint 
space narrowing.  Upon examination of the right foot, the 
examiner noted that the Veteran's gait appeared normal with 
subtle lateral deviation of the right foot with dragging of 
the heel resulting in abnormal wear pattern of the shoes, and 
he walked unaided.  There was no evidence of painful motion, 
swelling, tenderness, instability, weakness, or abnormal 
weight bearing of the right ankle and foot.  Examination of 
the first metatarso-phalangeral joint revealed a 5 degree 
hallux valgus.  No vascular foot abnormality; no malunion or 
nonunion of the tarsal or metatarsal bones; no muscle atrophy 
was noted.  The examiner noted other deformity of bilateral 
pes planus.  The examiner assessed hallux valgus right great 
toe despite previous corrective surgery; bunion deformity 
noted with exostosis demonstrating mild tenderness to 
palpation; 35 degree hallux valgus deformity with migration 
beneath second toe demonstrating subtle hammertoe deformity.  
The examiner stated that the deformity is more likely than 
not causing limited walking ability, fatigability, subtle 
change in gait, and lack of endurance due to pain.  The 
examiner opined that the Veteran's symptoms can only be 
attributable to service-connected hallux valgus right foot 
and is not referable to any other disability.  See February 
2009 VA Feet Examination Report.  

Based on the evidence, the Board finds that the Veteran's 
disability warrants a 10 percent disability rating for 
evaluation of the right foot hallux valgus, beginning 
February 23, 2009 (the date of the recent VA feet 
examination), the date that increase in severity of the 
Veteran's right foot disability arose.  Specifically, the 
evidence shows that the Veteran required two separate 
surgeries on his right foot bunions and that he currently has 
pain that results in limited walking ability, fatigability, 
subtle change in gait, and lack of endurance due to pain.  
Accordingly, his disability most nearly approximates hallux 
valgus operated with resection of the metatarsal head or a 
severe disability, equivalent to amputation of the great toe.  
A 10 percent disability rating for the Veteran's service-
connected right foot hallux valgus is granted effective from 
the date that increase in severity of the Veteran's right 
foot disability arose (February 23, 2009, the date of the 
recent VA feet examination).  This is the highest rating 
available under Diagnostic Code 5280.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
an increase in severity of the Veteran's right foot 
disability arose on February 23, 2009 (the date of the recent 
VA feet examination), not prior to such date, consistent with 
the criteria of Diagnostic Code 5280.  The medical evidence 
of record prior to February 23, 2009, fails to meet the 
criteria for a compensable rating for right foot hallux 
valgus.  In this regard, the November 2003 VA Feet 
Examination Report reveals hallux valgus right great toe 
causing limited walking and tenderness with callus of second 
toe, and normal x-ray and range of motion of the right foot.  
The evidence prior to February 23, 2009, fails to show 
unilateral hallux valgus operated with resection of 
metatarsal head or severe disability equivalent to amputation 
of the great toe.  Thus, staged ratings are as determined.  

The Board has also considered whether a higher evaluation is 
warranted under the criteria for foot injuries, other, 
pursuant to Diagnostic Code 5284.  That code provides a 20 
percent rating for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.  The Note 
following the Code provides that actual loss of use of the 
foot warrants a 40 percent rating.  As the disability picture 
presented in this case pertains to the great toe, rather than 
a disability that affects the foot as a whole, the Board 
finds that these criteria do not provide a basis for a higher 
rating in this case.  

As the preponderance of the evidence is against the claim for 
a disability rating in excess of that assigned above and a 
compensable disability rating prior to February 23, 2009, the 
"benefit of the doubt" rule is not for application.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected right foot hallux valgus disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected right foot hallux valgus disability has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to he provisions of 38 C.F.R. § 3.321(b).  
In this case, the evidence of record does not indicate the 
Veteran is frequently hospitalized for his service-connected 
right foot hallux valgus disability.  Although the Veteran 
claims that he retired from his usual occupation as a 
security guard due to his right foot hallux valgus disability 
(see April 2007Appellant's Brief; February 2009 VA Feet 
Examination), there is no evidence of record showing that the 
right foot hallux valgus caused marked interference with 
employment.  Further, the evidence fails to show that the 
disability picture created by the right foot is exceptional 
or unusual.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.  


ORDER

Prior to February 23, 2009, entitlement to a compensable 
disability rating for right foot hallux valgus is denied. 

Beginning February 23, 2009, entitlement to a disability 
rating of 10 percent, but no higher, is granted for the 
Veteran's service-connected right foot hallux valgus, subject 
to the laws and regulations governing payment of monetary 
benefits.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


